EXHIBIT 10.14

PATENT RIGHTS AGREEMENT

This PATENT RIGHTS AGREEMENT (this “Agreement”) is entered into, as of the
Effective Date (defined below), by and among Digimarc Corporation, an Oregon
corporation, with an address at 9405 SW Gemini Drive, Beaverton, OR 97008
(“Licensor”), and IV Digital Multimedia Inventions, LLC, a Delaware limited
liability company, with an address at 2711 Centerville Road, Suite 400,
Wilmington, DE 19808 (“Licensee”). The parties hereby agree as follows:

 

1. Background

1.1 Licensor and Licensee have entered into a patent license agreement, which is
dated of even date herewith (“Patent License Agreement”), pursuant to which
Licensor has agreed, subject to the terms of the Patent License Agreement, to
license exclusively to Licensee certain patents.

1.2 Licensor and Licensee desire to provide one another with additional rights
with respect to the Licensed Patents, all as further described below. This
Agreement will be of no force or effect unless the Closing has occurred under
the Patent License Agreement.

 

2. Certain Definitions

“Acquisition Transaction” has the meaning set forth in subsection 3.3.

“Effective Date” means the later of the date set forth on the signature page of
this Agreement or the date of the simultaneous Closings under the Patent License
Agreement and the other Transaction Agreements.

“Licensed Patents” means Patents licensed to Licensee under the Patent License
Agreement.

“Litigation Notice” means a written notice from Licensee to Licensor specifying
a Patent with respect to which Licensee, at the time of such notice, believes
there is a possibility of commencement of litigation against a third party
within a reasonable time following the date of such notice.

“Option” has the meaning set forth in subsection 3.1.

“Option Notice” has the meaning set forth in subsection 3.2.

“Optioned Patents” means the Licensed Patents for which Licensee has exercised
the Option.

“Option Price” has the meaning set forth in subsection 3.1.

“Patent License Agreement” has the meaning set forth in subsection 1.1.

“Put Patents” means the Licensed Patents for which Licensor has exercised the
Put Right.

“Put Notice” has the meaning set forth in subsection 4.2(b).



--------------------------------------------------------------------------------

“Put Price” has the meaning set forth in subsection 4.1.

“Put Right” has the meaning set forth in subsection 4.1.

“Security Interest” has the meaning set forth in subsection 5.1.

In addition, the terms “Closing”, “Existing Encumbrances”, “Patents”, “Profit
Participation” and “Transaction Agreements”, as well as any other capitalized
terms defined in the Patent License Agreement and not defined herein, shall have
the meanings assigned to such terms in the Patent License Agreement.

 

3. Option

3.1 Grant of Option. Licensor hereby grants Licensee an exclusive option (the
“Option”) to purchase the entire right, title and interest to all or any number
of patents and/or patent applications identified as Licensed Patents, subject
to: (i) the rights previously granted to Licensee under the Patent License
Agreement and (ii) the licenses set forth in Schedule 7.5 of the Patent License
Agreement and the Grant Back License Agreement, for a purchase price of One
Thousand U.S. Dollars (US $1,000) (the “Option Price”) for each patent or patent
application, subject to and in accordance with the terms and conditions set
forth in this Section 3.

3.2 Exercise of Option. The Option may be exercised by Licensee sending to
Licensor a written notice of exercise (the “Option Notice”). The Option Notice
will include an identification of the particular patents and/or patent
applications for which the Option is being exercised. Within twenty
(20) business days following receipt of an Option Notice, the Licensor will
enter into a Patent Purchase Agreement with Licensee for the relevant Optioned
Patents in the form agreed by the parties pursuant to subsection 3.6 below.

The closing of each purchase of Optioned Patents shall be conditioned upon
payment in full of the Option Price to Licensor for such Optioned Patents.

The assignment to Licensee of any Optioned Patents pursuant to this Section 3
will not affect Licensor’s rights to receive Profit Participation with respect
to such Optioned Patents, which rights shall continue in accordance with the
terms of the Patent License Agreement.

3.3 Notice and Opportunity to Exercise in Event of Acquisition of Licensor.
Licensor hereby agrees that, in the event it enters into a definitive agreement
providing for a merger of Licensor with or into any third party, a tender offer
for, or the purchase of, a majority of the outstanding shares of stock of
Licensor, the purchase of all or substantially all of the assets of Licensor, or
any similar transaction (an “Acquisition Transaction”), (a) Licensor will
provide written notice to Licensee of such event at least forty-five (45) days
prior to the closing of such Acquisition Transaction other than an Acquisition
Transfer involving a tender offer, and twenty (20) business days prior to the
closing of an Acquisition Transaction involving a tender offer, and (b) Licensee
shall have thirty (30) days following receipt of such notice to elect whether or
not to deliver an Option Notice, and if Licensee delivers an Option Notice
during such time period, Licensor and Licensee will enter into a Patent Purchase
Agreement, in the form agreed by the parties pursuant to subsection 3.6 below,
with respect to the Optioned Patents

 

-2-



--------------------------------------------------------------------------------

referenced in the Option Notice and will close such purchase transaction, prior
to the closing of such Acquisition Transaction.

3.4 No Obligation to Exercise. Licensee is under no obligation to exercise the
Option. Licensee may exercise the Option for one or any number of Licensed
Patents. The Option may be exercised by Licensee an unlimited number of times,
and Licensee may, in its sole discretion and at any time, exercise, terminate
(subject to subsection 3.5), or refuse to take any action with respect to the
Option.

3.5 Termination of Option. Other than termination of this Agreement under
subsection 8.4, the Option will terminate only upon written notice of
termination from the Licensee, and will not terminate or expire for any other
reason.

3.6 Form of Patent Purchase Agreement. Within twenty (20) days following the
Effective Date, the parties will negotiate in good faith and agree to a form of
Patent Purchase Agreement that (a) is consistent with Licensee’s standard form
agreement for acquisition of patents and patent applications, and (b) reflects
the applicable terms and conditions from the Patent License Agreement.

 

4. Put Right

4.1 Grant of Put Right. Licensee hereby grants Licensor the right to put to the
Licensee the entire right, title and interest to all or any number of patents
within the Licensed Patents (the “Put Right”), subject to: (i) the rights
previously granted to Licensee under the Patent License Agreement and (ii) the
licenses specifically set forth in Schedule 7.5 of the Patent License Agreement
and the Grant Back License Agreement, for a sale price to Licensee of One
Thousand U.S. Dollars (US $1,000) (the “Put Price”) for each patent, subject to
and in accordance with the terms and conditions set forth in this Section 4.

4.2 Exercise of Put Right.

(a) Exercise of Put Right. Licensor may exercise the Put Right only
(i) following receipt by Licensor of a Litigation Notice from Licensee, (ii) in
the event that Licensor receives a written notice from one of its customers
(including existing patent licensees of Licensor) that Licensee has produced
claim charts for particular Licensed Patents with respect to products or
services of the customer, or (iii) in the event that Licensor learns that it has
been named by a third party as a party in a declaratory judgment involving any
of the Licensed Patents as a direct result of Licensee’s threatened or actual
commencement of any action or proceeding against such third party for
infringement of the Licensed Patents.

Notwithstanding anything to the contrary herein, in no event may Licensor
exercise the Put Right with respect to any Licensed Patents that are involved in
any threatened or actual action or proceeding other than either an action or
proceeding that is commenced by Licensee or an action or proceeding that
directly relates to an action or proceeding threatened or commenced by Licensee
with respect to infringement of the Licensed Patents.

Any exercise of the Put Right will be limited to the particular Licensed Patents
that are relevant to the applicable event described in (i), (ii) or (iii) above.

 

-3-



--------------------------------------------------------------------------------

(b) Put Notice. Licensor may exercise the Put Right pursuant to the foregoing
subsection 4.2(a) only by sending written notice of such exercise to Licensee
(the “Put Notice”). The Put Notice will include identification of the particular
patent or patents for which the Put Right is being exercised and a description
of the applicable event giving rise to Licensor’s right to exercise the Put
Right pursuant to subsection 4.2(a). The Put Notice must be received by Licensee
no more than thirty (30) days following the date of the applicable event giving
rise to Licensor’s right to exercise the Put Right. Within twenty (20) business
days following Licensee’s receipt of a Put Notice, Licensor and Licensee will
enter into a Patent Purchase Agreement for Licensed Patents in the form agreed
by the parties pursuant to subsection 3.6 for the relevant Put Patents.

Licensee shall pay the Put Price to Licensor for the relevant Put Patents within
ten (10) business days of the effective date of the Patent Purchase Agreement.

The assignment to Licensee of any patents pursuant to this Section 4 will not
affect Licensor’s right to Profit Participation with respect to such patents,
which right shall continue in accordance with the terms of the Patent License
Agreement.

4.3 No Obligation to Exercise. Licensor is under no obligation to exercise the
Put Right. Licensor may exercise the Put Right for one or any number of patents,
subject to the limitations set forth in subsection 4.2(a). The Put Right may be
exercised by Licensor an unlimited number of times, subject to the limitations
set forth in subsection 4.2(a), and Licensor may, in its sole discretion and at
any time, terminate or refuse to take any action with respect to the Put Right.

4.4 Termination of Put Right. Other than termination of this Agreement under
subsection 8.4, the Put Right will terminate only upon written notice of
termination from Licensor, and the Put Right will not terminate or expire for
any other reason.

 

5. Security Interest in Each Licensed Patent

5.1 Security Interest. Subject to the terms of the Patent License Agreement, and
subject to the Existing Encumbrances, in order to secure Licensor’s current and
future obligations under the Patent License Agreement, under this Agreement
(including, without limitation, Licensor’s obligation to assign to Licensee all
right, title and interest to the Option Patents following exercise of the Option
in accordance with the terms of Section 3), and under the escrow agreement that
the parties will enter into pursuant to subsection 6.3 below, Licensor hereby
grants Licensee, from and after the date of Closing under the Patent License
Agreement, a first priority security interest (each a “Security Interest”) in
and to all Licensor’s right, title, and interest in, to and under all of the
following, whether now or hereafter existing, or now owned or hereafter
acquired:

(a) each of the Licensed Patents;

(b) rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
relating to any the Licensed Patents and the inventions and discoveries therein;

 

-4-



--------------------------------------------------------------------------------

(c) all causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of the
Licensed Patents, including, without limitation, all causes of action and other
enforcement rights for (i) damages, (ii) injunctive relief, and (iii) any other
remedies of any kind, in each case for past, current, and future infringement;
and

(d) rights to collect royalties or other payments under or on account of any of
the Licensed Patents or any of the foregoing.

Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that Licensor will retain the right (and obligation) to collect any
payments that are or become due or owing to Licensor as a result of payment
obligations under any of the Existing Encumbrances.

5.2 Authorization to File. Licensor hereby irrevocably (so long as this
Agreement remains in effect) authorizes Licensee at any time, and from time to
time, to file with the U.S. Patent and Trademark Office or in any other relevant
governmental office or jurisdiction, for the purpose of the recording,
registering and filing of, or accomplishing any other formality with respect to,
the applicable Security Interest, to execute and deliver any and all agreements,
documents, instruments of assignment or other papers necessary or advisable to
effect such purpose, with or without signature of Licensor.

5.3 Further Cooperation. At the reasonable request of Licensee, and provided
that Licensee will be responsible for payment of any related filing fees,
Licensor will execute and deliver such other instruments and do and perform such
other acts and things as may be reasonably necessary or desirable for effecting
completely the consummation of the transactions contemplated in this Section 5,
including, without limitation, execution, acknowledgment and recordation of
other such papers, and using reasonable efforts to obtain the same from the
respective inventors, as necessary or desirable for fully perfecting and
maintaining for Licensee the benefit of the Security Interest for each
applicable Licensed Patent.

5.4 Termination. Upon termination of this Agreement in accordance with
subsection 8.4, the security interest granted hereunder shall terminate.

 

6. Licensor Obligation.

6.1 No Transfer or Encumbrance of Licensed Patents. Licensor covenants and
agrees that it will not:

(a) sell, assign, pledge, hypothecate or otherwise transfer any or all of the
Licensed Patents or any rights relating thereto, other than assignments to
Licensee as contemplated under Sections 3 and 4 above; or

(b) place on any or all of the Licensed Patents, or grant with respect to any or
all of the Licensed Patents, any lien, security interest, adverse claim of
title, ownership or right to use, license, covenant not to sue, claim or other
encumbrance except (i) the Security Interest granted to the Licensee under
Section 5 above, and (ii) the rights granted pursuant to subsection 2.4 of the
Work Agreement to be entered into between Licensor and Licensee.

 

-5-



--------------------------------------------------------------------------------

6.2 Notice of Licensor Liabilities. In the event that, after the Effective Date,
Licensor takes on (or becomes aware of) any indebtedness or financial
liabilities or obligations (actual or contingent, but excluding trade payables
incurred in the ordinary course of business) representing (either individually
or in the aggregate) an obligation in excess of $1,000,000, Licensor will
provide Licensee with written notice thereof within five (5) business days
following the date of Licensor’s taking on (or becoming aware of) such
indebtedness, liabilities or obligations. In addition, in the event that
Licensor defaults, or becomes aware of any facts or circumstances that cause
Licensor to become reasonably likely to default, on any of such indebtedness or
other obligations of Licensor, Licensor will provide Licensee with written
notice thereof as soon as practicable, but in no event more than five
(5) business days following Licensor’s default or Licensor’s becoming aware of
the facts or circumstances that cause Licensor to become reasonably likely to
default, as applicable.

6.3 Escrow Agreement. Within twenty (20) days following the Effective Date, the
parties will enter into an escrow agreement with an escrow agent to be mutually
agreed upon between the parties, and Licensor will deliver to the escrow agent
(a) irrevocable powers of attorney in favor of the escrow agent and/or
irrevocable fully executed assignment documents (in a form approved by
Licensee), as agreed upon by the escrow agent, which documents will be
sufficient to assign to Licensee all right, title and interest to the Option
Patents following any exercise of the Option, at any time, in accordance with
the terms of Section 3, and (b) such other executed documents, files or other
items as may be reasonably requested by the escrow agent or Licensee to
facilitate any such assignment pursuant to Section 3.

6.4 License to Certain Additional Patents. Within twenty (20) days following the
Effective Date, the parties will negotiate in good faith and agree to a form of
Nonexclusive License Agreement that is derived from the draft previously
provided by Licensor to Licensee (with opportunity for Licensee to provide
comments on such draft), and which shall apply with respect to the additional
patents and patent rights specified in such draft.

 

7. Representations and Warranties; Disclaimer; Limitation of Liability;
Exclusions of Certain Damages

7.1 Representations, Warranties and Covenants of Licensor. Each of the
representations, warranties and covenants of Licensor in the Patent License
Agreement that, by its express terms (e.g. apply to the “Transaction
Agreements”) apply to this Agreement, are hereby incorporated by reference into
and made a part of this Agreement and are hereby made and given by Licensor.

7.2 Representations, Warranties and Covenants of Licensee. Each of the
representations, warranties and covenants of Licensee in the Patent License
Agreement that, by its express terms (e.g. apply to the “Transaction
Agreements”) apply to this Agreement, are hereby incorporated by reference into
and made a part of this Agreement and are hereby made and given by Licensee.

7.3 Disclaimer of Representations and Warranties. EXCEPT AS SET FORTH IN
SUBSECTIONS 7.1 AND 7.2 ABOVE, NO PARTY MAKES ANY REPRESENTATION OR WARRANTY,
AND EACH PARTY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, INCLUDING WITHOUT LIMITATION
ANY EXERCISE OF THE PUT RIGHT SET FORTH IN SECTION 4 FOLLOWING

 

-6-



--------------------------------------------------------------------------------

LICENSEE’S PROVIDING A LITIGATION NOTICE TO LICENSOR, LICENSEE WILL HAVE NO
OBLIGATION TO COMMENCE OR CONTINUE ANY LITIGATION WITH RESPECT TO ANY LICENSED
PATENTS.

7.4 Exclusion of Certain Damages. NO PARTY WILL HAVE ANY OBLIGATION OR LIABILITY
(WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, AND
NOTWITHSTANDING ANY FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR IMPUTED),
REPRESENTATION, STRICT LIABILITY OR PRODUCT LIABILITY), FOR COVER OR FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL, MULTIPLIED, PUNITIVE, SPECIAL, OR
EXEMPLARY DAMAGES FOR LOSS OF REVENUE, PROFIT (EXCEPT TO THE EXTENT PROFIT
BECOMES DUE AND PAYABLE IN ACCORDANCE WITH SUBSECTION 2.2 OF THE PATENT LICENSE
AGREEMENT), SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF A PARTY OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF
SUCH POTENTIAL DAMAGES WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER
THIS AGREEMENT.

7.5 Compliance with Laws. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties with respect to the consummation
of the transactions contemplated by this Agreement shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

 

8. Miscellaneous

8.1 Confidentiality. This Agreement shall be subject to the confidentiality and
related obligations of subsection 11.1 of the Patent License Agreement, which
provision is hereby incorporated by reference and made a part of this Agreement.

8.2 Relationship of Parties. The parties hereto are independent contractors.
Nothing in this Agreement will be construed to create a partnership, joint
venture, franchise, fiduciary, employment or agency relationship between the
parties. Neither party has any express or implied authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any third party.

8.3 Assignment; Successors. This Agreement can only be assigned by Licensor or
Licensee in conjunction with the assignment of the Patent License Agreement by
such party in accordance with subsection 11.3 of such Patent License Agreement.
Subject to the preceding sentence, the terms and conditions of this Agreement
will inure to the benefit of Licensor and Licensee, and their respective
successors, assigns and other legal representatives, and will be binding upon
Licensor and Licensee, and their respective successors, assigns, and other legal
representatives.

8.4 Termination. The term of this Agreement will commence on the Effective Date
and will continue for each Licensed Patent unless and until expiration or
termination of the Patent License Agreement in accordance with subsection 11.4
of the Patent License Agreement.

8.5 Survival/Effect of Termination. No termination of this Agreement will
relieve a breaching party of its obligations arising prior to such termination.

 

-7-



--------------------------------------------------------------------------------

In the event of termination of this Agreement, subsection 11.5 of the Patent
License Agreement shall apply.

8.6 Governing Law. Any claim arising under or relating to this Agreement will be
governed by the laws of the State of Delaware, without regard to choice of law
principles to the contrary.

8.7 Dispute Resolution. This Agreement shall be subject to subsection 11.9 of
the Patent License Agreement, which dispute resolution provisions are hereby
incorporated by reference into, and made a part of, this Agreement.

8.8 Notices. All notices required or permitted to be given hereunder will be in
writing, will make reference to this Agreement and will be delivered by hand, or
dispatched by prepaid air courier to the addresses set forth on the initial page
of this Agreement. Such notices will be deemed given when received by addressee
or, if delivery is not accomplished by reason of some fault of the addressee,
when tendered for delivery. Either party may give written notice of a change of
address to the other. After notice of such change has been received, any notice
or request will thereafter be given to such party at such changed address.

8.9 Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then the remainder of this Agreement will have full force and
effect, and the invalid provision will be modified, or partially enforced, to
the maximum extent permitted to effectuate the original objective.

8.10 Waiver. Failure by either party to enforce any term of this Agreement will
not be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the parties.

8.11 Miscellaneous. This Agreement, together with the other Transaction
Agreements, constitute the entire agreement between the parties with respect to
the subject matter hereof and merges and supersedes all prior and
contemporaneous agreements, understandings, negotiations, and discussions. None
of the parties will be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided in this Agreement or the other Transaction
Agreements.

The section headings contained in this Agreement are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement.
This Agreement is not intended to confer any right or benefit on any third party
(including, but not limited to, any employee or beneficiary of any party), and
no action may be commenced or prosecuted against a party by any third party
claiming as a third-party beneficiary of this Agreement or any of the
transactions contemplated by this Agreement.

No oral explanation or oral information by either party hereto will alter the
meaning or interpretation of this Agreement. No amendments or modifications will
be effective unless in writing signed by authorized representatives of each
party. The terms and conditions of this Agreement will prevail notwithstanding
any different, conflicting or additional terms and conditions that may appear on
any letter, email or other communication or other writing not expressly
incorporated into this Agreement.

 

-8-



--------------------------------------------------------------------------------

8.12 Counterparts; Electronic Signature. This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together constitute one and the same instrument. Each party will execute and
promptly deliver to the other parties a copy of this Agreement bearing the
original signature. Prior to such delivery, in order to expedite the process of
entering into this Agreement, the parties acknowledge that a Transmitted Copy of
this Agreement will be deemed an original document. “Transmitted Copy” means a
copy bearing a signature of a party that is reproduced or transmitted via email
of a .pdf file, photocopy, facsimile, or other process of complete and accurate
reproduction and transmission.

[The remainder of this page was left blank intentionally]

 

-9-



--------------------------------------------------------------------------------

In witness whereof, intending to be legally bound, the parties have executed
this Patent Rights Agreement as of the Effective Date.

 

LICENSOR: DIGIMARC CORPORATION By:   /s/ Bruce Davis   Bruce Davis   Chairman
and Chief Executive Officer

 

State of OREGON

County of:

   

Signed or attested before me on October 5, 2010 by

 

Bruce Davis

  

Notary Public – State of Oregon

My Commission expires:

 

LICENSEE: IV DIGITAL MULTIMEDIA INVENTIONS, LLC By:   /s/ Vincent Pluvinage  
Vincent Pluvinage,   Authorized Person Date:   October 5, 2010

[Signature Page to Patent Rights Agreement]